Per Curiam.
This judgment should be reversed and the information dismissed, because the proof, while establishing prima facie an intent to defraud, under the statute, by showing the uttering of the check when funds were not on deposit in the depositary, was overcome and rebutted by the circumstances proven in the defense, which established, against the presumption, a lack of any intent to defraud;by the issuance of the check.
Present — Finch, McAvoy, Martin and O’Malley, JJ.
Judgment reversed and the information dismissed.